                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



GERALD SPENCE,                               No. 2:14-cv-1170 WBS AC P

               Plaintiff,

       v.

STAMBAUGH, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Gerald Spence, CDCR # AR-6600, a necessary and material witness in a settlement conference
in this case on August 28, 2019, is confined in North Kern State Prison (NKSP), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Deborah Barnes, by telephone from his place of confinement, to the U. S.
District Court, Courtroom #27, 501 I Street, Sacramento, California 95814, on Wednesday,
August 28, 2019 at 1:30 p.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephone, to participate
      in a settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. NKSP shall access the conference call system by dialing (877) 336-1828 and using the
      access code 1864917#. If there are any problems connecting to the conference call
      system, NKSP should call (916) 930-4210.

   4. The Clerk of the Court is instructed to fax a copy of this order to the Litigation
      Coordinator at NKSP.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, NKSP, P.O. Box 567, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by telephone, until completion of the settlement conference or as ordered
by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 21, 2019




                                           /s/ DEBORAH BARNES
                                           UNITED STATES MAGISTRATE JUDGE




DLB:9
DB/prisoner-civil rights/spen1170.841(b)
